J-S01016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: TORREY FREDERICK                      :    IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                                             :
APPEAL OF: COMMONWEALTH OF                   :
PENNSYLVANIA                                 :
                                             :
                                             :
                                             :
                                             :    No. 976 MDA 2017

                Appeal from the Order Entered June 9, 2017
   In the Court of Common Pleas of Centre County Civil Division at No(s):
                                 17-0006

BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                              FILED FEBRUARY 09, 2018

      The Commonwealth appeals from the trial court’s order granting the

petition   for   return   of   property   filed   by   Appellee,   Torrey   Frederick

(“Frederick”).    Upon review, we transfer the appeal to the Commonwealth

Court.

      On January 31, 2017, Frederick filed a petition for return of property in

which he sought the return of firearms conveyed by gift to him by Hobson

McKown (“McKown”) via a “Bill of Sale” dated May 1, 2014.               At the time

McKown conveyed the firearms to Frederick, they were in the possession of

the Centre County Sheriff. McKown is presently prohibited from possessing

or controlling firearms due to his conviction for possessing a firearm without

license, and surrendered the firearms to the Centre County Sheriff following

his arrest for that crime.
J-S01016-18


      On February 14, 2017, the Commonwealth responded by filing an

answer and new matter “In the Nature of a Petition for Forfeiture and

Condemnation[.]” Answer and New Matter, 2/14/2017. On June 10, 2017,

the trial court granted Frederick’s petition and ordered the Centre County

Sheriff’s Office to transfer the firearms to Frederick.

      The Commonwealth appealed to this Court arguing that because

McKown never filed a timely petition for the return of the firearms,

Frederick, standing in McKown’s shoes, waived his right to request the

return of the property.       In so arguing, the Commonwealth relies on

Commonwealth v. Allen, 107 A.3d 709 (Pa. 2014), an appeal from a

Commonwealth Court decision involving a motion for return of property.

      This matter involves both a petition for return of property (filed by

Frederick) and a petition for forfeiture (filed by the Commonwealth).     The

Commonwealth Court has explained that these types of actions, although

“quasi-criminal in character,” are civil proceedings.     Commonwealth v.

Allen, 59 A.3d 677, 679 (Pa. Cmwlth. 2012), aff’d but criticized, 107 A.3d
709 (Pa. 2014). As such, this appeal implicates claims within the jurisdiction

of the Commonwealth Court. See In re One 1988 Toyota Corolla (Blue

Two-Door Sedan) Pa. License TPV 291, 675 A.2d 1290, 1296 (Pa.

Cmwlth. 1996) (holding that the Commonwealth Court has the authority to

hear appeals from orders disposing of motions for the return of property);

see also 42 Pa.C.S.A. § 762(a)(1) (stating that the Commonwealth Court


                                      -2-
J-S01016-18


has jurisdiction over appeals from a civil action commenced by the

Commonwealth).

       Notably, the Commonwealth Court has routinely reviewed decisions

involving petitions for the return of property and petitions for forfeiture over

the   last    twenty-five     years.         See,    e.g.,    Allen, 59 A.3d     at   678;

Commonwealth           v.   Perez,       941 A.2d 778   (Pa.     Cmwlth.    2008);

Commonwealth v. Three Hundred Ten Thousand Twenty Dollars, 894
A.2d 154 (Pa. Cmwlth. 2006); In re One 1988 Toyota, 675 A.2d 1290.

Moreover, as noted above, the case relied upon by the Commonwealth is an

appeal from a Commonwealth Court decision. Accordingly, we transfer this

appeal to the Commonwealth Court. See Pa.R.A.P. 752(a).1

       Case     transferred     to     the     Commonwealth         Court.       Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2018
____________________________________________


1 “The Superior Court and the Commonwealth Court, on their own motion or
on application of any party, may transfer any appeal to the other court for
consideration and decision with any matter pending in such other court
involving the same or related questions of fact, law or discretion.” Pa.R.A.P.
752(a).



                                              -3-